Citation Nr: 0600754	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-22 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The appellant in this case is advancing her 
claim for VA benefits based on the service of her deceased 
husband.


REMAND

As an initial matter, the Board acknowledges the recent 
judicial holding in Pelea v. Nicholson, 19 Vet.App. 296 
(2005).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) commented on a certain perceived 
regulatory discrepancy regarding the types of documentation 
which a claimant may submit as evidence of valid military 
service.  In that case, the Court also held that an RO letter 
to the appellant which set forth certain notice provisions 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
was not adequate because the letter only set out the types of 
evidence necessary to substantiate the underlying claim for 
benefits rather than the types of evidence necessary to show 
valid service.  

In the present case, the RO sent a VCAA letter to the 
appellant in December 2002, but that letter only addressed 
the types of evidence necessary to substantiate a claim of 
service connection for cause of death.  The VCAA letter did 
not inform the appellant of the types of evidence to show 
valid service.  See 38 C.F.R. § 3.203 (2005).  Therefore, in 
compliance with the Pelea ruling, the case must be returned 
to the RO for issuance of a proper VCAA letter.  

In reviewing the claims file, the Board also notes that it 
includes a copy of a document which appears to be a 
certificate showing honorable discharge from the Army of the 
United States on April 16, 1949.  The document refers to the 
appellant's husband by name and indicates that he was a 
private first class in the Philippine Scouts.  At the bottom 
right corner of the document is a handwritten notation which 
appears to identify the document as fraudulent, but there 
does not appear to be any explanation in the claims file.  It 
appears that efforts by the RO to verify service have been 
limited to the period from 1942 to 1945.  Appropriate action 
to verify any service after 1945 and to clarify the 
authenticity of the apparent discharge certificate is 
necessary before the Board may proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the appellant 
with a VCAA letter affording notice of 
the types of evidence necessary to 
establish valid service in accordance 
with 38 C.F.R. § 3.203 (2005).  

2.  The RO should take appropriate action 
to verify any service with the Philippine 
Scouts ending in April 1949, and the 
claims file should be clearly documented 
to show the results of this action.

3.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

